CONTACT: Stewart E. McClure, Jr. President & CEO 908-630-5000 SOMERSET HILLS BANCORP REPORTS 2 DECLARES CASH DIVIDEND OF $0.05 PER SHARE BERNARDSVILLE, N.J., April 21, 2009 (GLOBE NEWSWIRE) Somerset Hills Bancorp (Nasdaq:SOMH) (the “Company”) parent company of Somerset Hills Bank (the “Bank”) reported net income of $619,000 for the quarter ended March 31, 2009, a 39.4% increase versus $444,000 earned during the first quarter of 2008.Diluted earnings per share were $0.10 for the first quarter of 2009 versus $0.08 for the first quarter of 2008. Stewart E. McClure, Jr., President and CEO stated, “As many large and small banking institutions remain distressed, our philosophy of conservatism continues to serve our shareholders well.While no company or individual is completely immune to these severe economic conditions, today we are profitable, stand especially well-capitalized and very liquid, and our asset quality remains solid.” Diluted earnings per share for 2009 were negatively impacted by $0.02 due to the issuance of $7.4 million of “TARP Preferred” stock to the U.S. Treasury on January 16, 2009.As previously announced, the Company has applied to Treasury to repurchase all 7,414 shares of its TARP Preferred, and anticipates such repurchase will take place during the second quarter. With regard to the anticipated redemption of the Company’s TARP Preferred, Mr.
